Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 11, 13, 14, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 20190172864 A1) hereafter referred to as Hsu .
In regard to claim 1 Hsu teaches a device [see Fig. 2 see paragraph 0041], comprising: 
a transparent substrate [“optically transmissive cover 62”] including a first surface [top], a second surface [bottom] opposite to the first surface, and sidewalls [sides] transverse to the first surface and the second surface; 
a molding compound [“encapsulant 68”] on the sidewalls of the transparent substrate; 
a die [“image sensor chip 42”] on the second surface of the transparent substrate, 
the die including: a sensor [“image sensor 60”] aligned with the transparent substrate; 
a contact [the part of 64 in the “outer area”, see it is connected to “redistribution layer (RDL) 66” see Fig. 2 see “electrical routing 64 on the first side 50 of the image sensor chip which electrically couples the image sensor 60 to an outer area of the image sensor chip 42”] that extends outward from an edge of the die  [see Fig. 2, see in “outer area”] and away from the sensor; and 
an electrical connection  [the part of 64 between the “image sensor 60” and the “outer area” see “electrical routing 64 on the first side 50 of the image sensor chip which electrically couples the image sensor 60 to an outer area of the image sensor chip 42”] having a first end coupled to the sensor and a second end coupled to the contact.
In regard to claim 7 Hsu teaches wherein: the transparent substrate has a central portion [because of “cavity 58”] having a first height; the sidewalls have a second height less [because “first layer 56 may form a plurality of dams”] than the first height of the central portion of the transparent substrate; and the die is on the central portion [see Fig. 2] of the transparent substrate.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 20190172864 A1) hereafter referred to as Hsu .
In regard to claim 8 Hsu teaches a device  [see Fig. 2 see paragraph 0041], comprising: 
a transparent substrate [“optically transmissive cover 62”] including a first surface [top], a second surface [bottom] opposite the first surface, and sidewalls [sides] transverse to the first surface and the second surface, the sidewalls having a first height  [see Fig. 2]; 
a molding compound [“encapsulant 68”] on the sidewalls of the transparent substrate, the molding compound having [see that 68 covers the entire height of 62, under broadest reasonable interpretation “having the first height” means that the molding compound covers the entire height of the transparent substrate, but does not require that the molding compound has no other portion] the first height; and 
a semiconductor die [“image sensor chip 42”] on the transparent substrate, the semiconductor die including a conductive contact [the part of 64 in the “outer area”, see it is connected to “redistribution layer (RDL) 66” see Fig. 2 see “electrical routing 64 on the first side 50 of the image sensor chip which electrically couples the image sensor 60 to an outer area of the image sensor chip 42”] on the transparent substrate that extends outward from an edge  [see Fig. 2, see in “outer area”] of the semiconductor die.
In regard to claim 9 Hsu teaches wherein the transparent substrate further comprising: a central portion  [facing 60] at a center of the transparent substrate, the central portion having a [because of “cavity 58”] second height; a peripheral portion [facing “first layer 56 may form a plurality of dams”] surrounds the central portion, the peripheral portion includes the sidewalls of the transparent substrate   [see Fig. 2 see 62, see dam 56] and has the first height, the first height is less than [because of “cavity 58”] the second height; a connecting portion [this is the portion of 62 in between central and peripheral] surrounds the central portion, the connecting portion connects the central portion to the peripheral portion.
In regard to claim 10 Hsu teaches wherein the first surface of the transparent substrate further comprises [see Fig. 2 see that the top surface of 62 extends the entire width including the central portion, the in between portion and the peripheral portion] a surface of the central portion, a surface of the peripheral portion surrounding the surface of the central portion, and a surface of the connecting portion connecting the surface of the peripheral portion to the surface of the central portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shen et al. (US 20170309771 A1) hereafter referred to as Shen 
In regard to claim 2 Hsu teaches see paragraph 0045 “the image sensor package 40 may include a redistribution layer (RDL) 66” “image sensor package 40 includes one or more electrical contacts 76 coupled to the image sensor chip 42 through the encapsulant 68” “In implementations with RDL 66, the electrical contacts are coupled to the RDL 66”.
but does not specifically teach further comprising: a first insulating layer on the die and on the contact of the die; a conductive layer on the first insulating layer and coupled to the contact of the die; a second insulating layer on the first insulating layer, the conductive layer, and the molding compound; and an opening in the second insulating layer, the opening exposing a portion of the conductive layer.
However see that a person of ordinary skill knows that a redistribution layer comprises a plurality of insulative and conductive layers.
See Shen paragraph 0121 “ In the instant embodiment, the redistribution layer 4160 includes a first conductive portion 4161 and a second conductive portion 4162, which are insulated from each other”.
Thus it would be obvious to modify Hsu to include that redistribution layer (RDL) 66 comprises a plurality of insulative and conductive layers , thus see Fig. 2 it would be obvious to modify Hsu to include that further comprising: a first insulating layer on the die and on the contact of the die; a conductive layer on the first insulating layer and coupled to the contact of the die; a second insulating layer on the first insulating layer, the conductive layer, and the molding compound; and an opening in the second insulating layer, the opening exposing a portion of the conductive layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that multi-layer redistribution layer (RDL) comprising a plurality of insulative and conductive layers is standard and known to give good results as redistribution layer.
In regard to claim 4 Hsu teaches  further comprising: a cavity [“cavity 58”] between the die and the transparent substrate, the cavity being adjacent to the sensor of the die; and a layer [“first layer 56 may form a plurality of dams and may be made from any suitable dam material”] on the transparent substrate and between the contact of the die and the transparent substrate but does not actually state nonconductive .
See Shen paragraph 0069 “the dam 15 can be made of photo-imageable material, such as photoresist material for use in lithography process or the other insulating material”.
Thus it would be obvious to modify Hsu to include nonconductive .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that nonconductive dams are known to give good results for the purpose of dam and to avoid undersired electrical shorts by making the dams nonconductive .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Tharumalingam et al. (US 20160306072 A1) hereafter referred to as Tharumalingam 
In regard to claim 2 Hsu teaches see paragraph 0044 “In various implementations the encapsulant is a solder mask” but does not specifically teach wherein the molding compound is an opaque material.
See Tharumalingam paragraph 0045 “ the opaque material is a black solder mask material that is dispensed using solder mask printing” “apertures, can be formed by removing portions of the opaque material 330 (e.g., black solder mask material) using photolithography”.
Thus it would be obvious to modify Hsu to include wherein the molding compound is an opaque material.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to detect only the desired light.

Claim(s) 12, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Han et al. (US 20130069252 A1) hereafter referred to as Han
In regard to claim 12 Hsu teaches a method [see Fig. 3 see paragraph 0036], comprising: 
coupling a semiconductor wafer [see Fig. 3A “plurality of dams 24 may reside between the wafer 20 and the optically transmissive cover 22”] to a transparent wafer; 
singulating the semiconductor wafer and the transparent wafer [“wafer 20, the first layer, and the optically transmissive cover 22 may then be singulated into a plurality of image sensor packages”] forming a plurality of substrate assemblies, each substrate assembly including a transparent substrate [see Fig. 3F] and a semiconductor die coupled to each other; 
In Fig. 3 Hsu does not teach
coupling the plurality of substrate assemblies to a carrier support; 
forming a molding compound on the plurality of substrate assemblies and the carrier support;
 decoupling the carrier support from the plurality of substrate assemblies and the molding compound; and 
forming a plurality of packages by singulating the plurality of substrate assemblies and the molding compound.
In Fig. 4 Hsu teaches , see paragraph 0047 the use of “carrier 82” and see Fig. 4J “ image sensor package 18 includes an encapsulant 114 that substantially covers five sides of the image sensor package” see “subtractively removing a portion of the encapsulant 114 in the plurality of trenches 112 together with the method of removing the carrier 82 constitute singulating the wafer 86 and the optically transmissive cover 80 into a plurality of image sensor packages” “Subtractively removing may be done using, by non-limiting example, a saw, a laser, a water jet, plasma etching, deep reactive-ion etching, or chemical etching”.
See Han Fig. 3, Fig. 4 see paragraph 0051 “In FIG. 3d, semiconductor wafer 120 is singulated through saw street 126 using a saw blade or laser cutting tool 136 into individual semiconductor die 124” “An interface layer or double-sided tape 142 is formed over carrier 140 as a temporary adhesive bonding film, etch-stop layer, or thermal release layer. Semiconductor die 124 from FIG. 3d are mounted to interface layer 142 and carrier 140 using a pick and place operation” “ In FIG. 4b, an encapsulant or molding compound 146 is deposited over semiconductor die 124 and carrier 140 to form reconstituted wafer 147” see 154, 158 this can be singulated “openings 152 can also be formed by laser direct ablation (LDA) using laser 154 to remove portions of encapsulant 146” “In FIG. 4j, temporary carrier 151 is removed and reconstituted wafer 147 is singulated with saw blade or laser cutting tool 158 ”.
See than in Hsu Fig. 4 the thickness of encapsulant 114 on the sides is determined by the width of trenches 112 which represents a portion of the wafer 20, however in Han, by using a pick and place operation, Han is not contrained. 
Similarly see complexities in Hsu see paragraph  0052 “the trench extends fully through the optically transmissive cover 86 but does not extend into the material of the carrier 82” “Such implementations ensure that the carrier 82 is not compromised through the process of forming the image sensor packages. It also may ensure that there will not be burrs on the faces of the image sensor packages after die pick up as a result of encapsulant filling the trenches 112 that extend into the carrier 82 ”.
Thus it would be obvious to modify Hsu to perform singulation at Fig. 3C (see also Fig. 4D), then pick and place on a carrier like Han and then apply the encapsulant 114 and form the  electrical contact 30 and then singulate, and remove the carrier of Han i.e. to perform:
coupling the plurality of substrate assemblies [pick and place] to a carrier support; 
forming a molding compound [encapsulant 114] on the plurality of substrate assemblies and the carrier support;
 decoupling the carrier support [temporary carrier is removed] from the plurality of substrate assemblies and the molding compound; and 
forming a plurality of packages [singulation] by singulating the plurality of substrate assemblies and the molding compound.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility to pick desired thickness of encapsulant 114 for best protection without worrying about burrs or wasting valuable device area of wafer 20 of Hsu.
In regard to claim 17 Hsu and Han as combined teaches wherein forming the plurality of packages by singulating the plurality of substrate assemblies and the molding compound further comprises forming a layer of the molding compound on sidewalls [see combination Han, see Hsu Fig. 4j ] of each of the transparent substrates of the plurality of substrate assemblies.
In regard to claim 18 Hsu and Han as combined teaches extending the plurality of trenches further into the plurality of substrate assemblies and the molding compound further comprises forming a raised portion [because see Fig. 3A “plurality of dams 24 may reside between the wafer 20 and the optically transmissive cover 22”] of each of the transparent substrates of the plurality of substrate assemblies.
In regard to claim 20 Hsu and Han as combined teaches  wherein: coupling the plurality of substrate assemblies to the carrier support further comprises spacing [due to pick and place see combination Han] each of the substrate assemblies apart from each other; and forming the molding compound includes forming the molding compound between [see combination Han] the substrate assemblies.

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Han as combined and further in view of Yamazaki et al. (US 20090117680 A1) hereafter referred to as Yamazaki 
In regard to claim 15 Hsu and Han as combined does not specifically teach  wherein the semiconductor wafer and the transparent wafer are 12-inch wafers, and the carrier support is an 8-inch glass carrier substrate.
However these are standard sizes, see Yamazaki paragraph 0047, 0054 “It is to be noted that the size of a silicon wafer is preferably 300 mm or more in diameter, for example, a silicon wafer which is 400 mm in diameter or 450 mm (18 inch) in diameter is preferably used” “in the case of using a glass substrate having a size of 600 mm.times.720 mm, a silicon wafer which is 450 mm in diameter is used; thus four semiconductor substrates 101 for transfer each of which has a size of 280 mm.times.350 mm can be attached”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the semiconductor wafer and the transparent wafer are 12-inch wafers, and the carrier support is an 8-inch glass carrier substrate", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 16 Hsu and Han as combined teaches   further comprises forming an  wafer by forming the molding compound [see combination see Han Fig. 4c] and decoupling the carrier support from the molding compound and the plurality of substrate assemblies but does not specifically teach 8-inch.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "8-inch", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818